DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-33 are pending and currently under consideration for patentability.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show multiple lumens, and different embodiments as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 6 and 8 are objected to because of the following informalities: The phrase “bacterial” should be “anti-bacterial” from the specification and in claim 8 “eliptical” is spelled incorrectly and should be corrected to “elliptical”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is: the “indicator” in claims 1, 3-7, 10-14, 17, 19 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 18, the examiner is unable to determine what the applicant is disclosing by the phrase “gradually on the body”. This leads to the inability to examine claim 18. 
Claim 31 is rejected as the “elastic structure” fails to distinctly claim the subject matter. 
Claims 1, 16, 17, 19, 25, 26, 27, and 30 are rejected for reciting the terms “the size of the patient” and “the patient size.” There is insufficient antecedent basis for this limitation in the claim.
Claims 16, 17, 19, 25, 26, and 27 are rejected for lack of distinctly claiming a patient’s size. Because there is no reference to any size of a patient in the claims or specification, it is not possible for the examiner to understand any change or reference to the patient’s size in any of the preceding claims. 
Claims 2-12, 14-15, 20-22, 28-30 and 32-33 are rejected for depending from rejected base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-33 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Blood is recited in: claim 1 lines 2, 3, 4, 5, 9, 13, 14, 20, . 
Claims 4, 6-20, 23-27 and 29-33 are rejected for depending from rejected base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 10, 12, 14-17, 19-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et all (WO2015089047A1) in view of JP2015527138.
Ryan teaches methods and vascular devices for use in extracorporeal membrane oxygenation (Field of Invention) comprising a vascular device (vascular device, 200), a device body (first lumen, 220), a double lumen (second lumen, 230), a plurality of holes (port, 222), a plurality of indicators (ultrasound transducer, 240 and 260), upper venous openings (venous cannula, 30 and 40) and an arterial opening (arterial opening 132) (Figure 4 and 6).
Regarding Claim 1 Ryan teaches:
A cannula (vascular device, 200) for oxygenation of contaminated blood and returning the blood to patient characterized in that said cannula comprises-
 at least one body (220) having a plurality of openings (222) in which the blood is collected and sprayed (paragraph 0052), the body being in a double lumen structure (220 and 230) with ends from which dirty blood leaves the body and the clean blood enters the body; 
more than one indicator (240 and 260) that determines the level and that is located on the upper part (250) of the body (Figure 4 and 6), in the opening wherein the blood is ejected and at the lower part of the body.

-3-at least one arterial opening (132) having an indicator (240 and 260)  wherein clean blood is ejected;
a body that is elliptical in shape and fully capable of increasing the amount of blood sucked and is formed by non-concentric lumen placement wherein the lumen in the elliptical body that is used to inject blood has a circular cross section (Figure 6).
However, Ryan fails to disclose a configuration when at least one anti -bacterial coating located on the upper part  of the body that is in contact with the patient's skin; at least one reinforced area that is resilient and resistant to breakage and located in the upper part of the body; at least one lower venous basket end located at the lower end of the body and having at least one basket end opening; at least one lower end hole on the body, which is located such that it is on the upper side of the lower venous basket end;  at least one clamp securing the body on the patient's skin.
JP2015527138 teaches a device for catheterization which is the same field of endeavor, and specifically teaches at least one anti-bacterial coating located on the upper part of the body that is in contact with the patient's skin (Paragraph 0115). JP2015527138  also teaches at least one lower venous basket (distal tip, 507) end located at the lower end of the body and having at least one basket (507) end opening (circular end hole, 511)(Figure 321); at least one reinforced area that is resilient and resistant to breakage and located in the upper part of the body (Paragraph 119); at least one lower end hole (side, 513) on the body, which is located such that it is on the upper side of the lower venous basket (507) end (Figure 321) and at least one clamp securing the body on the patient's skin (Paragraph 0092);
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention: to modify the cannula wall of Ryan to include the 
Regarding Claim 2 Ryan in view of JP2015527138 teaches the device of claim 1, and Ryan further teaches that said cannula (200) comprises a body (220) comprising two ends connected with lumens (220 and 230) and wherein said ends perform their functions separately at the upper part of the body (Paragraph 0052).
Regarding Claim 3 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further teaches said cannula (200) comprises a body comprising preferably two indicators (260 and 240) on the upper region and there are upper venous openings (222) in between the indicators (240 and 260) from which the dirty blood enters (Figure 6).
Regarding Claim 4 Ryan in view P2015527138 teaches the device of claim 1, and Ryan further teaches said cannula (200) comprises a body comprising two indicators (260 and 240) located at the upper and lower part of the upper arterial openings (222).
Regarding Claim 5 Ryan in view P2015527138 teaches the device of claim 1, and Ryan further teaches that said cannula (200) comprises an arterial opening (132) from which the clean blood -4-is ejected and which is located on the body under the indicator (240 and 260)  located under the upper arterial opening.
Regarding Claim 6 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan teaches the indicator (240 and 260) on top of the upper venous openings, but fails to teach the anti-bacterial coating of claim 6.  JP2015527138 teaches a cannula that comprises an anti-bacterial coating (Paragraph 
	Regarding Claim 7 Ryan in view JP2015527138 teaches the device of claim 1. Ryan further teaches that said cannula (200) comprises a reinforced area (236) that prevents breakage and is located between the connection point (245) of the ends and the indicator (240 and 260)  on top of the upper venous openings (figure 4).
Regarding Claim 8 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further teaches that said cannula (200) comprises a body having an elliptical shape starting from the connection point of the ends until the arterial opening (132) (Figure 4) from which the clean blood is ejected.
Regarding Claim 9 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach the antibacterial coating of claim 9.  JP2015527138 teaches a cannula (200) said cannula comprises an antibacterial coating made of a material such as silver or a similar material (Paragraph 0115). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the outer cannula wall of Ryan to include the anti-bacterial coating, similar to that disclosed by JP2015527138, in order to limit the chances of infection (paragraph 0115).
Regarding Claim 10 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan teaches the indicator (240 and 260) on the upper part of the body (200), but fails to teach the antibacterial coating of claim 10.  JP2015527138 teaches a cannula that comprises an antibacterial coating located on the part of the body that is in contact with patient's skin preferably (Paragraph 0115). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the 
	Regarding Claim 12 Ryan in view of JP2015527138 teaches the device of claim 1, and Ryan further teaches indicators (260 and 240) located at the top and bottom of the upper shed openings (222) at the top of the bod
	Regarding Claim 14 Ryan in view of JP2015527138 teaches the device of claim 1, and Ryan further teaches a cannula characterized in that said cannula comprises an indicator (136) that is C shaped (Figure 4a) and defining the arterial opening and located on the opening on the body (220).
Regarding Claim 15 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach an elastic reinforcement area of claim 15.  JP2015527138 teaches a cannula characterized in that said cannula comprises a reinforced area (Paragraph 0119) that is elastic (Paragraph 0026: ePTFE or Dacron material) but resistant to breakage and used for preventing breakage of the body.  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Ryan to include a reinforced, similar to that disclosed by JP2015527138, in order adapt best for the patient (paragraph 007). 
Regarding Claim 16 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach a cannula with holes that vary in shape in number with respect to size of the patient of claim 16.  JP2015527138 teaches a cannula characterized in that said cannula comprises an upper venous opening (511) that is located on the top of the body (507) ( Figure 32D)  and whose shape and number varies with respect to the size of the patient (Paragraph 007) and which is used for introduction of contaminated blood. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula body of Ryan to a venous openings that vary in size, similar to that disclosed by JP2015527138, in order adapt best for the patient (paragraph 007). 
Claim 17 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further characterized in that said cannula (220) comprises more than one round cross-sectioned upper venous (Figure 6) openings between the two indicators (240 and 260) located on the upper part of the body (220) when the patient size is increased (Paragraph 0010: In some cases, the tubular body may define a plurality of first lumen ports.)
Regarding Claim 19 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further characterized in that said cannula (220) comprises elliptical cross-sectioned (Figure 6) upper venous openings (222) between the two indicators (240 and 260) located on the upper part of the body where the patient size is reduced (Paragraph 0010: In some cases, the tubular body may define a plurality of first lumen ports.).
Regarding Claim 20 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further characterized in in that said cannula (220) comprises holes (222) that are extended through the body taking an elliptical shape (Figure 4). 
Regarding Claim 21 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further characterized in that said cannula (220) comprises an arterial opening having a round or transverse or longitudinal elliptical cross-section (Figure 4) and to which clean blood is ejected.
Regarding Claim 22 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further characterized in that said cannula comprises arterial opening (222) that minimizes the problem of hemolysis, that is, damage of blood elements by breaking by the curved structure of the arterial opening (Figure 4).
Regarding Claim 23 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach the lower venous basket of claim 23.  JP2015527138 teaches a cannula characterized in that said cannula comprises a lower venous basket (507) end that has more than one hole (513), named as lower end holes on top of it (Figure 32D). Therefore it would have been obvious to a person having ordinary 
Regarding Claim 24 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach the basket on cannula end of claim 24.  JP2015527138 teaches a cannula characterized in that said cannula comprises basket (507) end openings (511) located on the distal end of the venous lumen (Figure 32: intravascular portion of an inflow or outflow conduit). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the venous lumen of Ryan to include the basket at the end of the venous lumen, similar to that disclosed by JP2015527138, in order to increase surface area for blood diffusion and to reduce blood stagnation (Paragraph 0123). 
Regarding Claim 25 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further teaches a device characterized wherein said cannula (220) comprises lower end hole (222) located under the body and above the lower venous end and whose number and shape varies with respect to the size of the patient (Paragraph 0010: In some cases, the tubular body may define a plurality of first lumen ports).
Regarding Claim 26 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further teaches a device characterized in that where the patient size is enlarged, there are a plurality of round or elliptic cross sectioned lower end holes (222) (Figure 6) (Paragraph 0010: In some cases, the tubular body may define a plurality of first lumen ports). However, Ryan fails to teach the lower venous basket of claim 26.  JP2015527138 teaches top of the lower venous basket (507) end. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed 
 Regarding Claim 27 Ryan in view JP2015527138 teaches the device of claim 1, and Ryan further characterized in that here the patient size is smaller, there are elliptic or round shaped lower end holes (222) (Figure 6) (Paragraph 0010: In some cases, the tubular body may define a plurality of first lumen ports). However, Ryan fails to teach the lower venous basket of claim 27.  JP2015527138 teaches top of the lower venous basket (507) end below the body. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lower cannula end of Ryan to include the basket at the end of the venous lumen, similar to that disclosed by JP2015527138, in order to increase surface area for blood diffusion. 
Regarding Claim 28 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach the additional suction power of claim 28.  JP2015527138 teaches a cannula (507) characterized in that said cannula (507) comprises an upper venous opening (513) and a lower end hole (511) that provide surface increase for blood suction so that there will be more suction power with a narrow body (Paragraph 0060: suction force). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction power of Ryan to increase surface area and suction power, similar to that disclosed by JP2015527138, in order to increase blood diffusion rate. 
Regarding Claim 29 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach the upper venous openings of claim 29.  JP2015527138 teaches a cannula (507) characterized in that said cannula comprises upper venous openings (513) and lower end holes (511) located on both sides of the body (Figure 32). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of  Ryan to 
Regarding Claim 33 Ryan in view of JP2015527138 teaches the device of claim 1. Ryan fails to teach the clamp and reinforced area of claim 33.  JP2015527138 teaches a cannula characterized in that said cannula comprises a clamp (429) used in the area that is between the reinforced area (Paragraph 0119) on the body and the lumen ends (Figure 51B). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula body of Ryan to include the clamp and reinforced area, similar to that disclosed by JP2015527138, in order to stabilize the cannula to the patient on the skin and to resist collapse (Paragraph 0119).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO2015089047A1) in view of JP2015527138, as applied to claim 1 above, and further in view of Richardson (US 20070197855 A1).
Richardson teaches a cannula designed for inflow and outflow comprising: an indicator (18) made of radio opaque material (paragraph 0067).
Regarding Claim 11 Ryan and JP2015527138 in view of Richardson teaches the device of claim 1. Ryan and JP2015527138 fail to teach the radio opaque material of claim 11.  Richardson teaches a cannula characterized in that said cannula comprises an indicator (indicator, 18) that is a tape made up of a radio opaque material (Paragraph 0067). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the indicators Ryan in view of JP2015527138 to include an indicator (18) made of opaque material, similar to that disclosed by Richardson, in order to increase visibility and clarity of indication and to enable imaging (paragraph 0028).
Claim 13 Ryan and JP2015527138 in view of Richardson teaches the device of claim 1. Ryan and JP2015527138 teach the indicator just above the lower venous basket but fails to teach the radiopaque material of claim 13.  Richardson teaches a cannula characterized in that the indicator (18) is made of radiopaque material of the venous lumen (Paragraph 0067). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryan in view of JP2015527138 to include the radiopaque material, similar to that disclosed by Richardson, in order to enable imaging (paragraph 0028). 
Claims 30- 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO2015089047A1) in view of JP2015527138, as applied to claim 1 above, and further in view of  Melsungen (DE 202016005966 U1).
Melsungen teaches a device used for fixing a tube to a surface (paragraph 001) comprising: a clamp (14), two webs (16), two channels (18), a reinforcement area (31), and a plastic tube (12) (figure 1). The device is attached to a patient’s skin via sewing (paragraph 0021) , is elastic (paragraph 0023), and detachable (paragraph 0025). 
Regarding Claim 30 Ryan and JP2015527138 in view of Melsungen teaches the device of claim 1. Ryan and JP2015527138 fail to teach the clamp that can be tied to the body of claim 30.  Melsungen teaches a clamp (device, 14) that can be attached to and detached from the body (paragraph 0021) and can be tied to the skin of the patient through two ears (webs, 16) that are present on the clamp with preferably a suture thread (paragraph 0021, able to sew to patient’s skin).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (paragraph 003).
Claim 31 Ryan and JP2015527138 in view of Melsungen teaches the device of claim 30. Ryan and JP2015527138 fail to teach the clamp that can be detached from the body of claim 31.  Melsungen teaches a clamp (14) that can be attached to and detached from the body (paragraph 0025) via expanding said clamp with the help of the opening and elastic structure (paragraph 0023). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (paragraph 003) and easily adapted (paragraph 0022).
Regarding Claim 32 Ryan and JP2015527138 in view of Melsungen teaches the device of claim 30. Ryan and JP2015527138 fail to teach the clamp with two channels.  Melsungen teaches a clamp (14) with two channels (18) (figure 1) for stabilizing to the skin via winding of thread (Paragraph 0021). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (paragraph 003).
Regarding Claim 33 Ryan and JP2015527138 in view of Melsungen teaches the device of claim 30. Ryan and JP2015527138 fail to teach the clamp with two channels.  Melsungen teaches a clamp (14) used in the area that is between the reinforced area (clamping element, 32) on the body and the lumen ends (plastic tube, 12) (figure 1). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (paragraph 003).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure WO 9721462A1, WO 2018226187A2, WO 2018169503 A1, US 9492634 B2, US20200215301.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/Primary Examiner, Art Unit 3781